Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 4-5, 7, 9, 16, and 20 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “n colors”. “n” is not defined. Claims 5 and 7 are rejected as being dependent upon rejected base claims.

Claim 16 recites the limitations “when the material of the second electrode layer is doped with the metal and the thickness of the second electrode layer is greater than or equal to 50 angstroms and less than or equal to 200 angstroms, the second electrode layer is an integral and continuous planar electrode and has a transparency greater than 50%; when the material of the second electrode layer is doped with the metal and the thickness of the second electrode layer is greater than or equal to 50 angstroms and less than or equal to 200 angstroms, the second electrode layer is an integral and continuous planar electrode and has a transparency greater than 60%”. It is not clear why the second electrode layers formed of same materials and same structures with same thicknesses have two different transmittance values.
Claim 20 recites the limitations “the first pixel” and “the second pixel”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitations are interpreted as “a first pixel” and “a second pixel”. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

6.	Claims 1-7  and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh (US 20190206953 A1).
	Regarding claim 1, Hsieh (e.g., Figs. 3-6) discloses an array substrate, comprising 
a base substrate (substrate 100); 
a non-transparent first OLED (Organic Light Emitting Diode) substrate (OLED substrate A); and 
a transparent second OLED substrate (OLED substrate B), the second OLED substrate (OLED substrate B) comprising a first electrode layer (anode layer comprising a plurality of anodes 2111 of pixels 210) located on the base substrate (substrate 100), a light emitting structure layer (light emitting layer comprising a plurality of light emitting structures 2112 of pixels 210) located on the first electrode layer (anode layer comprising a plurality of anodes 2111); and a second electrode layer (cathode layer comprising a plurality of cathodes 2113 of pixels 210) located on the light emitting structure layer (light emitting layer comprising a plurality of light emitting structures 2112), 
wherein the first OLED substrate (e.g., Fig. 3; OLED substrate A) at least partially surrounds the transparent second OLED substrate (e.g., Fig. 3; OLED substrate B); and 
wherein the first electrode layer comprises a plurality of first electrodes (anodes 2111), the light emitting structure layer comprises a plurality of light emitting structures (light emitting structures 2112), a number of the first electrodes is less than a number of the light emitting structures (e.g., Fig. 4b and [0045]; each pixel 210 comprising one anode 2111 and two light emitting structures 2112), and each of the first electrodes corresponds to one of the light emitting structures (e.g., Fig. 4b; one anode 2111 corresponds to one light emitting structures 2112).

Regarding claim 2, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 1, wherein the light emitting structure layer comprises a plurality of first light emitting structures (light emitting structures 2112 in area C) and second light emitting structures (light emitting structures 2112 in area D) of a same color (Figs. 3-4; same color sub-pixel), the first light emitting structures (light emitting structures 2112 in area C)  correspond to the first electrodes (anodes 2111) one to one, and the first electrodes (anodes 2111) are not disposed below the second light emitting structures (light emitting structures 2112 in area D).

Regarding claim 3, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 2, wherein the light emitting structure layer comprises a plurality of pixel units (pixels 210), and each of the pixel units comprises the first light emitting structure (light emitting structures 2112 in area C) and the second light emitting structure (light emitting structures 2112 in area D); the first light emitting structures (light emitting structures 2112 in area C) and the second light emitting structures (light emitting structures 2112 in area D) are alternately arranged in a first direction which is a row direction or a column direction of the array substrate (Figs. 3 and 5).

(e.g., Figs. 3-6) discloses the array substrate according to claim 1, wherein the light emitting structure layer comprises a plurality of first pixel units (e.g., Figs. 3-5; pixel units C of pixels 210) and a plurality of second pixel units (e.g., Figs. 3-5; pixel units D of pixels 210), each of the first pixel units (pixel units C of pixels 210) and each of the second pixel units (pixel units D of pixels 210) comprise the light emitting structures of n colors (red, green, and blue color; [0049]) respectively, each of the light emitting structures in the first pixel units (light emitting structures 2112 in pixel unit C of pixel 210) corresponds to one of the first electrodes (anodes 2111), and the first electrodes (anodes 2111) are not disposed below each of the light emitting structures in the second pixel units  (light emitting structures 2112 in pixel unit D of pixel 210).

Regarding claim 5, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 4, wherein the first pixel units (e.g., Figs. 3-5; pixel units C of pixels 210) and the second pixel units (e.g., Figs. 3-5; pixel units D of pixels 210) are alternately arranged in a first direction which is a row direction or a column direction of the array substrate (e.g., Figs. 3-5).

Regarding claim 6, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 2, wherein the second light emitting structures (light emitting structures 2112 in area D) are arranged in an array (e.g., Figs. 3-5).

(e.g., Figs. 3-6) discloses the array substrate according to claim 4, wherein the second pixel units (e.g., Figs. 3-5; pixel units D of pixels 210) are arranged in an array (e.g., Figs. 3-5).

Regarding claim 11, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 1, wherein the first OLED substrate (OLED substrate A) comprises a third electrode layer (anode layer comprising a plurality of anodes 2111 of pixels 210 in display area A), a light emitting material layer (light emitting layer comprising a plurality of light emitting structures 2112 of pixels 210 in display area A) formed on the third electrode layer, and a fourth electrode layer (cathode layer comprising a plurality of cathodes 2113 of pixels 210 in display area A)  formed on the light emitting material layer, the third electrode layer comprises a plurality of third electrodes (anodes 2111), the light emitting material layer comprises a plurality of light emitting material portions (light emitting structures 2112), and the third electrodes (anodes 2111) correspond to the light emitting material portions (light emitting structures 2112) one to one.

7.	Claims 1, 2, 4, and 11-14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xin (US 20180269397 A1).
	Regarding claim 1, Xin (Figs. 9 and 12; Fig. 9 is reproduced below for reference) discloses an array substrate, comprising 

    PNG
    media_image1.png
    604
    1027
    media_image1.png
    Greyscale

Annotated version of Xin’s Fig. 9
a base substrate (substrate 300); 
a non-transparent first OLED (Organic Light Emitting Diode) substrate (OLED substrate A1); and 
a transparent second OLED substrate (OLED substrate A2), the second OLED substrate (OLED substrate A2) comprising a first electrode layer (anode layer comprising a plurality of anodes 330 of pixels 301 and 302) located on the base substrate (substrate 300), a light emitting structure layer (light emitting layer comprising a plurality of light emitting structures 310 of pixels 301 and 302) located on the first electrode layer (anode layer comprising a plurality of anodes 330); and a second electrode layer (cathode layer comprising a plurality of cathodes of pixels 301 and 302) located on the light emitting structure layer (light emitting layer comprising a plurality of light emitting structures 310), 
(e.g., Fig. 9; OLED substrate A1) at least partially surrounds the transparent second OLED substrate (e.g., Fig. 9; OLED substrate A2); and 
wherein the first electrode layer comprises a plurality of first electrodes (anodes 330), the light emitting structure layer comprises a plurality of light emitting structures (light emitting structures 310), a number of the first electrodes is less than a number of the light emitting structures (e.g., Fig. 9 and 12; in the area A2, a number of anode 330 is less than a number of light emitting structures 310), and each of the first electrodes corresponds to one of the light emitting structures (e.g., Fig. 9 and 12; in the area A2, one anode 330 corresponds to one light emitting structures 310).

Regarding claim 2, Xin (e.g., Figs. 9 and 12) discloses the array substrate according to claim 1, wherein the light emitting structure layer comprises a plurality of first light emitting structures (light emitting structures 310 of pixels 301) and second light emitting structures (light emitting structures 310 of pixels 302) of a same color (Fig. 9; same color pixels), the first light emitting structures (light emitting structures 310 of pixels 301)  correspond to the first electrodes (anodes 330) one to one, and the first electrodes (anodes 330) are not disposed below the second light emitting structures (light emitting structures 310 of pixels 302).

Regarding claim 4, Xin (e.g., Figs. 9 and 12) discloses the array substrate according to claim 1, wherein the light emitting structure layer comprises a plurality of first pixel units (pixels 301) and a plurality of second pixel units (pixels 302), each of the first (pixels 301) and each of the second pixel units (pixels 302) comprise the light emitting structures of n colors (three color; [0065]) respectively, each of the light emitting structures (light emitting structures 310) in the first pixel units (pixels 301) corresponds to one of the first electrodes (anodes 330), and the first electrodes (anodes 330) are not disposed below each of the light emitting structures (light emitting structures 310) in the second pixel units (pixels 302).

Regarding claim 11, Xin (e.g., Figs. 9 and 12) discloses the array substrate according to claim 1, wherein the first OLED substrate (OLED substrate A1) comprises a third electrode layer (anode layer comprising a plurality of anodes 330 of pixels 301 in display area A1), a light emitting material layer (light emitting layer comprising a plurality of light emitting structures 310 of pixels 301 in display area A1) formed on the third electrode layer, and a fourth electrode layer (cathode layer comprising a plurality of cathodes of pixels 310 in display area A1)  formed on the light emitting material layer, the third electrode layer comprises a plurality of third electrodes (anodes 330), the light emitting material layer comprises a plurality of light emitting material portions (light emitting structures 310), and the third electrodes (anodes 330) correspond to the light emitting material portions (light emitting structures 310) one to one.

Regarding claim 12, Xin (e.g., Figs. 3-5, 9, and 12) discloses the array substrate according to claim 1, wherein the light emitting material layer of the first OLED substrate and the light emitting structure layer of the second OLED substrate are formed by a same (e.g., Figs. 3-5; mask) during a same process (e.g., Figs. 3-5; manufacturing process).

Regarding claim 13, Xin (e.g., Figs. 3-5, 9, and 12) discloses the array substrate according to claim 12, wherein both an area in the mask corresponding to the first OLED substrate and an area in the mask corresponding to the second OLED substrate are provided with mask openings of a same size (e.g., Figs. 3-5; mask openings have a same size).

Regarding claim 14, Xin (e.g., Figs. 3-5, 9, and 12) discloses the array substrate according to claim 12, wherein adjacent light emitting structures in the light emitting structure layer and adjacent light emitting material portions in the light emitting material layer have a same size and an equal spacing (e.g., Figs. 3-5, 9, and 12; light emitting structures 310 have a same size and an equal spacing).

8.	Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 10644077 B1).
	Regarding claim 18, Choi (e.g., Figs. 2, 4-6 and 10; Fig. 10 is reproduced below for reference) discloses a pixel arrangement of an OLED (Organic Light Emitting Diode) display device, comprising: 

    PNG
    media_image2.png
    554
    564
    media_image2.png
    Greyscale

Annotated version of Choi’s Fig. 10
a plurality of pixels (pixels as shown in Fig. 9) comprising: 
a pair of first pixels (pixels R1 and R2) and a pair of second pixels (pixels B1 and B2) disposed at four vertexes of a virtual quadrilateral (Fig. 9; virtual quadrilateral), and 
a third pixel (pixel G) disposed in the virtual quadrilateral (Fig. 9; virtual quadrilateral), the pair of the second pixels (pixels B1 and B2) are disposed at opposite sides of the third pixel (pixel G) along a first virtual diagonal line of the virtual quadrilateral (Fig. 9; virtual quadrilateral), and spaced from the third pixel at different distances, to make the second pixels not symmetrically arranged with respect to the third pixel (a distance between B2 and G is different from a distance between B1 and G; Fig. 9 and col. 9, lines 25-33).

Regarding claim 19, Choi (e.g., Figs. 2, 4-6 and 10) discloses the pixel arrangement according to claim 18, wherein the pair of the first pixels (pixels R1 and R2) are disposed at opposite sides of the third pixel (pixel G) along a second virtual diagonal line of the virtual quadrilateral (Fig. 9; virtual quadrilateral), and spaced from the third (a distance between R1 and G is substantially same as a distance between R1 and G).

Regarding claim 20, Choi (e.g., Figs. 2, 4-6 and 10) discloses the pixel arrangement according to claim 19, wherein the first pixel is a pixel R emitting red light (pixels R1 and R2 emit red light), the second pixel is a pixel B emitting blue light (pixels B1 and B2 emit blue light), and the third pixel is a pixel G emitting green light (pixel G emits green light).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 8-10 are rejected under 35 U.S.C. 103 as unpatentable over Hsieh (US 20190206953 A1) in view of Choi (US 20100309233 A1).
Regarding claim 8, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 1, but does not disclose wherein a drive circuit of the first electrodes is a drive circuit comprising two thin film transistors and one storage capacitor. However, the claimed 2T1C drive circuit is a fundamental pixel driving circuit of an OLED display. The (e.g., Fig. 2) discloses an OLED display device, wherein a drive circuit of the first electrodes is a drive circuit (e.g., Fig. 2; pixel drive circuit 200) comprising two thin film transistors (transistors Qp21 and Qp22) and one storage capacitor (storage capacitor C21). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Choi to the OLED display device of Hsieh. The combination/motivation would provide a pixel driving circuit of an OLED display device.

Regarding claim 9, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 1, but does not disclose the drive circuit as claimed. However, the claimed one transistor drive circuit is a fundamental pixel driving circuit of an OLED display. The examiner cites Choi as an example, Choi (e.g., Fig. 3) discloses an OLED display device, wherein the drive circuit (e.g., Fig. 3; pixel drive circuit 300) of the first electrodes comprises one thin film transistor (transistor QN31), the second OLED substrate comprises a data line (data line Yn) which is electrically connected to a source or a drain of the thin film transistor (transistor QN31), the first electrodes (anode of OLED31) are electrically connected to the drain or the source of the thin film transistor (transistor QN31), and the data line (data line Yn) provides a drive current for the first electrodes (anode of OLED31) to control the light emitting structure layer to emit light when the drive circuit of the first electrode is turned on (Fig. 3; OLED31 emits light when TFT QN31 is turned on). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Choi to the OLED 

Regarding claim 10, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 1, wherein the light emitting structures (light emitting structures 2112) corresponding to the first electrodes (anodes 2111) in the same row (Fig. 5b; same row) or in the same column (Figs. 3 and 5a; same column) are of a same color, Hsieh does not expressly disclose the first electrodes in the same row or column receive a same data signal. However, it is obvious to one skilled in the art that, in Hsieh,  the first electrodes in the same row receive a same data signal. The examiner further cites Choi as an example, Choi (e.g., Fig. 1) discloses an OLED display device, wherein the first electrodes in the same row receive a same data signal (e.g., Fig. 1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Choi to the OLED display device of Hsieh. The combination/motivation would provide a data driving circuit to supply image signals to the pixel circuits of an OLED display device.

11.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Hsieh (US 20190206953 A1) in view of Koide (US 20040150352 A1).
Regarding claim 15, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 1, but does not disclose wherein the first electrode layer and the second electrode layer have a light transparency greater than 40%, and materials of the first electrode layer and the second electrode layer comprise a transparent conductive metal oxide or a ([0030]-[0031], [0051] and [0054]; anode and cathode has a light transmittance greater than 50%), and materials of the first electrode layer and the second electrode layer comprise a transparent conductive metal oxide or a mixture of magnesium and silver ([0030]-[0031], [0051] and [0054]; anode material and cathode material). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Koide to the OLED display device of Hsieh. The combination/motivation would be to improve a light transmittance for an optical imaging or a light sensing when the display device is integrated with an optical sensor.

12.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Hsieh (US 20190206953 A1) in view of Fang (US 20200083489 A1).
Regarding claim 16, Hsieh (e.g., Figs. 3-6) discloses the array substrate according to claim 1, wherein the second electrode layer is a planar electrode, and the second electrode layer has a single layer structure or a stack structure (cathode 2113 is a single layer structure); Hsieh does not disclose the material, thickness, and transparency of the second electrode layer as claimed. However, Fang (e.g., Fig. 7) discloses an OLED display device, wherein the second electrode layer is a planar electrode, and the second electrode layer has a single layer structure or a stack structure (cathode 50 is a single layer structure); 
([0096], [0115], and [0136]), 
when the second electrode layer has the stack structure, the second electrode layer is a stack in which a transparent metal oxide layer and a metal layer are laminated, or a stack in which a transparent metal oxide layer and a metal mixture layer are laminated (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); 
when a material of the second electrode layer is doped with a metal and a thickness of the second electrode layer is greater than or equal to 100 angstroms and less than or equal to 500 angstroms, the second electrode layer is an integral and continuous planar electrode and has a transparency greater than 40% (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits. In addition, [0096], [0115], and [0136] teaches the cathode layer 50 has a thickness of 10-20nm and a transmittance greater than 40%); 
when the material of the second electrode layer is doped with the metal and the thickness of the second electrode layer is greater than or equal to 100 angstroms and less than or equal to 200 angstroms, the second electrode layer is an integral and continuous planar electrode and has a transparency greater than 40% ([0096], [0115], and [0136]; thickness of 10-20nm, transmittance greater than 40%); 
when the material of the second electrode layer is doped with the metal and the thickness of the second electrode layer is greater than or equal to 50 angstroms and less than or equal to 200 angstroms, the second electrode layer is an integral and continuous (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); 
when the material of the second electrode layer is doped with the metal and the thickness of the second electrode layer is greater than or equal to 50 angstroms and less than or equal to 200 angstroms, the second electrode layer is an integral and continuous planar electrode and has a transparency greater than 60% (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); 
when the second electrode layer has the single layer structure, a material of the single metal layer comprises Al or Ag, a material of the single metal mixture layer comprises Mg, Ag or a metal mixture doped with Al, and the transparent metal oxide is indium tin oxide or indium zinc oxide ([0096], [0115], and [0136]; Ag or MgAg).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fang to the OLED display device of Hsieh. The combination/motivation would be to improve a light transmittance for an optical imaging or a light sensing when the display device is integrated with an optical sensor.

Regarding claim 17, Hsieh (e.g., Figs. 3-6) discloses a display device, comprising a device body having a component area (e.g., Fig. 6; area 20); and a display screen including an array substrate (e.g., Fig. 4; array substrate) according to claim 1 covering the device body (e.g., Figs. 3-6), wherein the component area (e.g., Fig. 6; area 20) is (OLED substrate B), and a photosensitive element (imaging sensor 20) that collects lights through the second OLED substrate (OLED substrate B) is disposed in the component area (area 20). Hsieh does not disclose an encapsulating layer for encapsulating the array substrate. However, the claimed feature is well known in the OLED display device. As an example, Fang (e.g., Fig. 24) discloses an OLED display device, wherein an encapsulating layer (encapsulating layer 90; [0103]-[0104]) for encapsulating the array substrate (e.g., Fig. 24). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fang to the OLED display device of Hsieh. The combination/motivation would be to provide a protection cover for an OLED display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691